Citation Nr: 0005171	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-12 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
surgical anophthalmos, left eye, residual of shrapnel wound, 
for the purpose of accrued benefits.

2.  Entitlement to an evaluation in excess of 20 percent for 
injury to Muscle Group III, right shoulder, residual of 
shrapnel wound, for the purpose of accrued benefits.

3.  Entitlement to an evaluation in excess of 10 percent for 
ununited fracture, right clavicle, residual of shrapnel 
wound, for the purpose of accrued benefits.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, for 
the purpose of accrued benefits.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or by 
reason of housebound status, for the purpose of accrued 
benefits.

6.  Entitlement to service connection for the cause of the 
veteran's death.

7.  Basic eligibility for VA death pension benefits.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to April 1946.  He died in January 1997.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

Prior to his death in January 1997, the veteran had filed 
substantive appeals with respect to the issues of entitlement 
to an evaluation in excess of 40 percent for surgical 
anophthalmos, left eye, residual of shrapnel wound; an 
evaluation in excess of 20 percent for injury to Muscle Group 
III, right shoulder, residual of shrapnel wound; an 
evaluation in excess of 10 percent for ununited fracture, 
right clavicle, residual of shrapnel wound; and entitlement 
to individual unemployability due to service-connected 
disabilities.  Unfortunately, the veteran died during the 
pendency of these appeals.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).

The Board notes that, prior to his death, the veteran had 
submitted a claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of housebound status.  
Accordingly, this issue will be considered herein in 
adjudication of the appellant's claim of entitlement to 
accrued benefits.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the present appeal has been requested or 
obtained.

2. In May 1949, the Assistant Adjutant General of the United 
States Army certified that the veteran had recognized 
guerilla service from November 1944 to April 1946.

3. Evidence of record at the time of the veteran's death 
reflects that the veteran had anatomical loss of his left 
eye, which was slightly shrunken (phthisic), with 
replacement by a prosthetic eye in the vacant orbit.  The 
corrected visual acuity in his non-service-connected right 
eye could not be determined because the veteran was 
uncooperative and exaggerated the visual impairment of his 
right eye.  There is no evidence that the artificial eye 
could not be worn.

4. Evidence of record at the time of the veteran's death 
reflects that the residuals of injury to Muscle Group III, 
right shoulder, residual of shrapnel wound, were 
manifested by a healed scar, complaints of pain with 
movement, and limitation of motion.

5. Evidence of record at the time of the veteran's death 
reflects that the veteran's ununited fracture, right 
clavicle, residual of shrapnel wound, was manifested by 
complaints of intermittent pain and fracture deformity.

6. At the time of his death, the veteran was service-
connected for a left eye disability evaluated as 40 
percent disabling; a right shoulder disorder evaluated as 
20 percent disabling; a right clavicle disorder evaluated 
as 10 percent disabling; facial scars evaluated as 10 
percent disabling; and injury to facial muscles, evaluated 
as 10 percent disabling.  A combined rating of 70 percent 
for the service-connected disabilities had been in effect 
since November 1970.

7. Evidence of record at the time of the veteran's death 
reflects that the veteran's service-connected disabilities 
were not shown to have been of such severity as to have 
prevented him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience, nor would they have precluded the average 
person with similar education and experience from engaging 
in gainful employment.

8. Evidence of record at the time of the veteran's death 
reflects that the veteran's service-connected disabilities 
did not render him unable to care for most of his daily 
needs without regular aid and attendance from others or 
render him unable to protect himself from the hazards and 
dangers incident to his daily environment.

9. The veteran died in January 1997 at the age of 74 and the 
certificate of death states that the immediate cause of 
death was cardio-respiratory arrest; cerebro-vascular 
accident, hypertension, and left capsulo-ganglionic bleed 
were listed as antecedent causes of death; degenerative 
arthritis and ununited fracture of the right clavicle were 
listed as other significant conditions which contributed 
to his death.

10. The veteran apparently died at home and the physician 
who signed the certificate of death indicated that she had 
not attended the deceased.

11. The preponderance of the evidence on file shows that the 
veteran's death was unrelated to his service-connected 
disorders; the veteran's death is not shown to be related 
to any other incident, injury or disease of active 
service.


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 40 
percent for surgical anophthalmos, left eye, residual of 
shrapnel wound, for the purpose of accrued benefits have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.383(a), 4.75, 4.84a, Table V, Diagnostic 
Code 6066 (1996).

2. The schedular criteria for an evaluation in excess of 20 
percent for injury to Muscle Group III, right shoulder, 
residual of shrapnel wound, for the purpose of accrued 
benefits, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5303 
(1996).

3. The schedular criteria for an evaluation in excess of 10 
percent for ununited fracture, right clavicle, residual of 
shrapnel wound, for the purpose of accrued benefits, were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 
(1996).

4. The veteran's service-connected disabilities do not render 
him individually unemployable.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 
4.19 (1996).

5. The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of 
another person or at the housebound rate were not met.  38 
U.S.C.A. §§ 1114, 4107, 7104 (West 1991); 38 C.F.R. §§ 
3.102, 3.350, 3.352 (1996).

6. Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. § 
3.312 (1999).

7. The deceased veteran's service does not constitute active 
military service for purpose of the appellant's 
eligibility for VA death pension benefits.  38 U.S.C.A. §§ 
101, 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A May 1949 response to Request for Army Information Guerrilla 
from the Assistant Adjutant General of the United States Army 
reflects that the veteran had recognized guerilla service 
from November 1944 to April 1946.  His WD AGO Form 53-55, 
Enlisted Record and Report of Separation, Honorable 
Discharge, reflects that his civilian occupation was farming 
and he was awarded the Purple Heart.

The service medical records include a February 1946 
Abbreviated Clinical History which found that the veteran's 
left cornea and pupil were missing, he had complete loss of 
vision in the left eye, and collapsed retrogression of the 
left eyeball.  An April 1946 Certificate of Disability for 
Discharge indicates that the veteran was unfit for military 
service because of anopsia, left, due to collapsed eyeball, 
weakness, upper extremity, right, secondary to multiple 
shrapnel wounds, penetrating eye, left, also face and arm, 
right.  The veteran's March 1946 W.D., A.G.O. Form No. 38, 
Report of Physical Examination of Enlisted Personnel Prior to 
Discharge, Release from Active Duty or Retirement, notes loss 
of vision secondary to multiple shrapnel wounds penetrating 
left eyeball, prolapse of left eyeball due to shrapnel, and 
dislocated claviculo-scapular joint with weakness of right 
arm.  This examination report further reflects that the 
veteran's cardiovascular system was normal.  

A December 1946 Veteran's Application for Pension or 
Compensation for Disability Resulting from Service in the 
Active Military or Naval Forces of the Unites States reflects 
that the highest grade completed by the veteran was three 
years of grammar school.  

An August 1949 report of VA Special Eye and Orthopedic 
Examination reflects that the veteran's chief complaints were 
loss of vision of the left eye and pain and weakness of the 
shoulder and the right upper extremity.  The diagnoses 
included residuals of shrapnel wound, left eye, with phthsis 
bulbi; residuals of shrapnel wound, face, involvement of 
muscles of face with mild cosmetic defect and hypoesthesia; 
residuals of shrapnel wound, right hand, involvement of 
Muscle Group III, weakness and inability to carry reasonable 
weights, loss of about one half strength of hand grip and 
hypoesthesia; and deformity of the right shoulder, fracture, 
non union at distal end of clavicle.

Based upon the foregoing, the RO granted service connection 
for shell fragment wound, left eye with phthisis bulbi 
vision, left total blindness, rated as 30 percent disabling; 
injury to Muscle Group III right (major) shoulder, residual 
of shell fragment wound, rated as 20 percent disabling; 
ununited fracture, right clavicle, residual of shell fragment 
wound, rated as 10 percent disabling; scars, face, residual 
of shell fragment wound, rated as 10 percent disabling; and 
injury to facial muscles, residual of shell fragment wound, 
rated as 10 percent disabling.  Additionally, the veteran was 
granted special monthly compensation on account of loss of 
use of one eye having only light perception.

In June 1970, the veteran claimed that his service-connected 
disabilities had increased in severity and requested 
increased evaluations for these disorders.  In support of his 
claim, the veteran submitted a June 1970 letter from A. A. 
Cadena, M.D., a Rural Health Physician, which certified that 
the veteran complained of dizziness and vertigo with general 
weakness.  Dr. Cadena stated that the veteran had undergone a 
physical examination which showed a scar on the mouth and the 
right mandibular region as well as an artificial left 
eyeball.  It was also noted that physical examination 
revealed rapid loss of eyesight of the right eye and normal 
heart and blood pressure.  

An August 1970 report of VA examination notes that the 
veteran was right handed.  This examination report reflects 
diagnoses of residuals of shrapnel wounds of the face, healed 
scars, and muscle injury involving the facial muscles; 
phthisis bulbi, left, v.o.s. negative; evidence of 
exaggeration of visual impairment on the right eye; and 
residual of shrapnel wound, right upper arm and shoulder, 
scar with small ulcer, muscle injury involving Muscle Group 
III, loss of motion of right shoulder, old healed nonunited 
fracture, distal third, right clavicle. 

An October 1970 letter from Dr. Cadena reflects that the 
veteran continued to complain of advancing loss of sight of 
the right eye, defective mastication due to right mandible 
injury, and loss of sleep due to right shoulder pain.  It was 
noted that the veteran had normal blood pressure but 
complained of dizziness, vertigo, and general weakness.  Dr. 
Cadena commented that all of the veteran's complaints and 
manifestations of his ailment were due to his defective 
eyesight.

A February 1971 letter from Dr. Cadena notes that the veteran 
sought treatment for his eye defect.  It is also noted that 
the veteran complained of numbness of his scalp and right 
shoulder pain; which showed "defective deformities," 
limited movement, and was exacerbated on pressure and forced 
movement of the affected region.  Dr. Cadena opined that the 
veteran's complaints were the after effect of the shrapnel 
which affected the upper parts of his body.  

A Medical Certificate from M. P. Dacasin, M.D., dated in 
April 1971, shows that the veteran complained of loss of 
vision of the left eye (substituted by artificial eyeball), 
diminished vision of the right eye (blur at the day time but 
complete loss of vision at night time), acute and continuous 
pain at the right shoulder, and upper forearm scar resulting 
in loss of motion, numbness, and swelling.  Physical 
examination findings included a normal heart and lungs and an 
atrophied, numb, swollen, and hot old scar on the shoulder 
with evidence of limitation of movements.  The diagnoses were 
complete loss of vision of the left eye, amblyopia of the 
right eye, and limitation of motion as well as rheumatoid and 
traumatic arthritis at the right forearm and left lower arm.

A June 1971 VA Form 21-527, Income - Net Worth and Employment 
Statement, reflects that the veteran was not employed due to 
his disabilities; however, he worked as a farmer and 
fisherman for subsistence to supplement his VA compensation.  

An April 1972 report of VA examination, with respect to the 
veteran's cardiovascular system, reflects that his PMI (point 
of maximal impulse) was at the 5th intercostal space left 
midclavicular line, it was regular in rate and rhythm, no 
murmurs were appreciated, and slightly faint heart sounds 
were noted.  The diagnoses were anophthalmos, left, 
postenucleation; with artificial eyeball; error of 
refraction, right (presbyopia), vision 20/40; shell fragment 
wound, right shoulder, with injury to Muscle Group III, 
ununited fracture, right clavicle; and scars, face, with 
injury of the facial muscles due to shell fragment wound.

A report of ophthalmological examination in May 1972 showed 
left eye anophthalmos, surgical, with prosthesis adequately 
in place and right eye vision of 20/40.  

Upon consideration of the foregoing, by an August 1972 rating 
action, the veteran's left eye disability was reclassified as 
anophthalmos, surgical, left eye, residuals of shrapnel 
wound, and was increased to 40 percent disabling, effective 
from November 1970.  This determination was affirmed by a 
January 1973 decision of the Board.

A July 1979 letter from B. B. Dolor, Jr., M.D., reflects that 
Dr. Dolor examined the veteran and found enucleated left eye 
and use of artificial left eye, big old scar on right upper 
lateral arm with numbness and weakness of right upper 
extremity, old fracture of right clavicle with numbness and 
pain, dizziness of vision of right eye accompanied by 
frequent pain and headaches, old scar at medial canthus of 
left eye, and multiple old scars on right side of face with 
numbness as well as on mandibular region.

By an August 1979 rating decision, the RO considered Dr. 
Dolor's statement and denied increased ratings for the 
veteran's service-connected disorders.  This determination 
was affirmed by a June 1980 decision of the Board.

A September 1989 Medical Examination Report from R. Manogan, 
M.D., notes that the veteran was examined for gradual 
diminishing eyesight in connection with his claims before the 
VA.  It is also noted that the veteran complained of joint 
pain, dizziness, and loss of consciousness, especially upon 
increase of blood pressure reading.  Examination of his right 
eye revealed that this eye was normal but unable to see at a 
distance, the pupil responded to light reflex, and the vision 
was cloudy but the veteran was unable to delineate things at 
the visual field.  With respect to his chest and lungs, the 
veteran reported occasional attacks of severe coughing.  No 
rales or murmurs were appreciated.  Upon examination of the 
extremities, it was noted that the veteran complained of 
frequent joint pain in the knee, ankle, lumbar, right elbow, 
and shoulder.  The diagnoses were matured cataract of the 
right eye, rheumatic arthritis, and hypertension.  

A March 1992 Medical Report from Dr. Manogan noted the 
presence of "circus senilis" and a whitish disc blocking 
the pupil.  Dr. Manogan commented that the possibility that 
injury of the left eye provoked sympathetic ophthalmitis, 
which hastened and caused premature cataract formation in the 
right eye, could not be denied.  The diagnosis was matured 
cataract of the right eye - secondary to injury of the left 
eye.  

A June 1992 report of VA examination indicates that 
evaluation of the right eye revealed immature cataract, 
myopic compound astigmatism, and exaggeration of visual 
impairment.  The examiner noted that refraction was conducted 
but the veteran was uncooperative.  It was also noted that 
the veteran claimed that he was able to count fingers at six 
inches; however, he entered the examination room alone and 
unaided.

The veteran's October 1995 VA Form 21-8940, Veteran's 
Application for Increased Based on Unemployability, shows 
that the veteran last worked full-time in June 1993 as a 
farmer.  It is also noted that the highest year of education 
completed by the veteran is the fifth year of grade school 
and he had no other type of education or training.  

In an October 1995 statement, neighbors of the veteran 
reported that since June 1993 the veteran has been bedridden 
instead of tilling the rice fields.  They stated that the 
veteran's service-connected shrapnel wounds were the root of 
all of his sickness and have resulted in him being totally 
disabled.

An October 1995 Medical Certificate signed by M. Pacquing, 
M.D., from St. Martin De Porres Hospital, notes diagnoses of 
complete left eye blindness, right senile cataract, post 
cerebral vascular accident with left sided paralysis, and 
malignant controlled hypertension.  It is also noted that the 
veteran was completely incapacitated and "aid in 
attendance" was recommended to help the veteran with his 
daily routine.

Photographs of the veteran, received in November 1995, depict 
him getting up with assistance, lying down, and sitting in a 
wheelchair.  

A December 1995 report of VA vision examination reflects that 
the veteran claimed not to see even light; however, the pupil 
was reactive to light upon examination.  The examiner noted 
that the veteran should be able to see at least 20/100 or 
better in the right eye.  The veteran's visual field deficit 
was unascertainable because he was uncooperative.   The 
examiner noted that the veteran was able to see the footstep 
of the examination chair, a distance of 4 feet, and he was 
observed to be the one to open the door when entering the 
examination room; findings which suggests that he can still 
see.  The diagnoses included immature cataract, myopic 
compound astigmatism, and exaggeration of visual impairment 
of the right eye and anophthalmos of the left eye.

The veteran also underwent a VA bones examination in December 
1995 which showed that he had a history of shrapnel wounds 
involving the right shoulder, face, and fracture of the 
clavicle.  It was noted that the veteran complained of 
intermittent pain which increased with movement.  Objective 
findings included a fracture deformity of the right clavicle, 
healed scars at the right face and upper arm area, and loss 
of motion of the right shoulder (flexion up to 140 degrees).  
The diagnoses were old nonunited fracture of the right 
clavicle and residual of shrapnel wound to the right shoulder 
with injury to Muscle Group III and arthritis.  The examiner 
commented that the veteran was not employable because of 
multiple factors such as age, poorly controlled hypertension, 
body weakness, right shoulder pain, loss of one eye, and 
limitation of motion of the right shoulder.  

X-ray studies of the right shoulder, performed in connection 
with the December 1995 VA examinations, revealed a nonunited 
fracture of the distal clavicle featuring sclerosis at the 
fracture ends, alignment at the acromioclavicular joint 
maintained with the distal fragment, hypertrophic changes on 
the glenoid cup and margin with the joint relationship 
intact, and slight sclerosis on the tuberosities and 
bicipital groove.  The impressions were old nonunited 
fracture, distal right clavicle, and degenerative arthritis, 
right shoulder joint.

Upon consideration of the foregoing, by a February 1996 
rating decision, the RO denied increased ratings for the left 
eye, the right shoulder, and the right clavicle disabilities.  
The RO also denied the veteran's claim for a total rating 
based on unemployability.

In June 1996 the veteran perfected an appeal as to the issued 
denied by the RO in the February 1996 rating decision.  
Additionally, the veteran claimed that he was housebound and 
bedridden due to his service-connected disabilities, thereby 
raising the issue of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of housebound status.  

The RO, in a deferred rating decision dated in June 1996, 
noted that the veteran had filed a claim for increased 
benefits based upon his need for aid and attendance in 
November 1995 and that he had again raised this claim in his 
substantive appeal received in June 1996.  The veteran died 
in January 1997, before the RO adjudicated the claim for 
increased benefits based upon the need for aid and attendance 
and before the RO forwarded the case to the Board.

A Certificate of Death reflects that the veteran died at home 
in January 1997 due to cardio-respiratory arrest as the 
immediate cause of death.  Antecedent causes of death were 
cerebro-vascular accident and left capsulo-ganglionic 
bleed."  The certificate of death notes that the veteran was 
hypertensive as an antecedent cause of death.  The 
certificate of death further indicates that the veteran was 
in a bedridden and house bound state secondary to 
degenerative arthritis and ununited fracture of the right 
clavicle as another significant condition which contributed 
to his death.  In is noted that the veteran's occupation was 
"USVA Pensioner."  The Certificate of Death is signed by 
the Municipal Health Officer who also certified that she had 
not attended the deceased.

A July 1997 Medical Certificate from M. Pacquing/Ciriaco, 
M.D., certifies that the veteran was hospitalized at St. 
Martin De Porres Hospital from January 2 to 7, 1997, and was 
diagnosed with cerebrovascular accident, left 
capsuloganglionic bleed; malignant hypertension, and urinary 
tract infection.  

Patient's Data obtained from St. Martin De Porres Hospital 
reflects that the veteran was admitted on January 2, 1997, 
due to an inability to talk, sit, or move by himself.  It was 
noted that the veteran had experienced three prior episodes 
of loss of consciousness, he had hypertension, and was on no 
medication.  The final diagnoses were cerebro-vascular 
accident, left capsulo-ganglionic bleed, and hypertension.

An October 1997 statement from Dr. Manogan recalls that the 
veteran was treated in March 1995 for acute iritis of the 
right eye manifested by complaints of impaired vision, pain, 
and reddening.  Dr. Manogan notes that the veteran responded 
well to treatment; however, the acute iritis recurred in 
November 1995 and the veteran continued to complain of 
diminishing vision until he was totally blind in February 
1996.  It is also noted that the veteran died in January 
1997, after about one year of blindness.  In this regard, Dr. 
Manogan commented that the veteran's right eye iritis was 
"sympathetic ophthalmitis responding from the inucleated 
(sic) left eye" and the recurrence of this disorder two 
years prior to the veteran's death "is a warning signal of 
his failing health."  Dr. Manogan opined that the total 
blindness caused the veteran's marked depression which made 
him weak and forced him to be bed ridden.  This resulted in 
rapid degeneration of the central nervous system which 
weakened and ultimately affected the nervous function of the 
heart until the veteran succumbed to cardio-respiratory 
arrest.  Dr. Manogan concluded that the aggravating 
circumstances contributed substantially and materially to 
cause the veteran's death.

Accrued Benefits

Criteria and Analysis:  Initially, the Board finds that the 
appellant's accrued benefits claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a), in that the claim is 
plausible.  The Board is also satisfied that there is no 
further obligation to assist the appellant in development of 
this claim.  38 U.S.C.A. § 5107(a).

The law and regulations governing claims for accrued benefits 
provide that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

Although the appellant's claim for accrued benefits that at 
issue in this appeal is separate from the claims for 
increased evaluations that the veteran had filed prior to his 
death, the accrued benefits claim is "derivative of" the 
veteran's claims for increased ratings and, by statute, the 
appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  This evaluation includes consideration of 
functional disability due to pain under the provisions of 
38 C.F.R. § 4.40.  Additionally, functional impairment due to 
pain, weakness, and painful motion must also be considered.  
38 C.F.R. §§ 4.40, 4.45(1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a specific case."  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  A change in the diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

These regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable the VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94.  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  

The Court has emphasized that all disabilities, including 
those arising out of a single disease entity, are to be rated 
separately as long as the symptomatology is not duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25 (1999). 

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in a case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, the requirements for, 
and the effect of treatment over past periods as well as the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Left Eye Surgical Anophthalmos:  The veteran's service-
connected anophthalmos, surgical, left eye, residual of 
shrapnel wound, was evaluated as 40 percent disabling under 
38 C.F.R. § 4.84a, Diagnostic Code 6066 for anatomical loss 
of the left eye and impaired vision in the right eye.  

Compensation is payable for specified combinations of 
service-connected and nonservice-connected disabilities as if 
both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  
Blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability is one such combination.  38 
C.F.R. § 3.383(a)(1).

It must be noted that only the veteran's left eye was service 
connected and, with the exception of Dr. Manogan's October 
1997 statement which was not accompanied by treatment 
records, the probative medical evidence does not show that 
the veteran was blind in both eyes.  Accordingly, the 
provisions of 38 C.F.R. § 3.383 (pertaining to disability of 
paired organs) is not for consideration.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6066, an evaluation 
of 40 percent is warranted for the anatomical loss of one eye 
and vision of 20/40 (6/12) in the other eye.  Under 
Diagnostic Code 6065, an evaluation of 50 percent is in order 
for the anatomical loss of one eye and vision of 20/50 (6/15) 
in the other eye, while the anatomical loss of one eye and 
vision of 20/70 (6/21) or 20/100 (6/30) in the other eye 
warrants a 60 percent evaluation.  The Board observes that 
this criteria also allows for entitlement to special monthly 
compensation; however, the RO already granted this benefit on 
the basis of blindness in one eye in the August 1949 rating 
decision.  Pursuant to 38 C.F.R. § 4.75, the best distant 
vision obtainable after best correction by glasses will be 
the basis of ratings.

In the instant case, the most probative evidence is the 
report of VA examination in December 1995.  At that, time the 
veteran had no left eye vision due to the enucleation and, 
although he claimed not to see even light with the right eye, 
the examiner noted that the pupil of the right eye was 
reactive to light and the veteran should have been able to 
see at least 20/100 or better in this eye.  However, the 
examiner also noted that the veteran's visual field deficit 
was unascertainable because he was uncooperative.  
Accordingly, inasmuch as the veteran's visual impairment was 
unascertainable because the veteran was uncooperative and 
exaggerated the visual impairment of his right eye, the level 
of visual impairment warranting an evaluation in excess of 40 
percent is not demonstrated.  Additionally, the evidence of 
record shows that the veteran can wear an artificial eye.  
Thus, there is no basis for an additional 10 percent due to 
inability to wear a prosthesis.

Accordingly, after a review of the medical evidence, the 
Board concludes that an increased rating for anatomical loss 
of the left eye is not warranted.  38 C.F.R. §§ 3.383(a)(1), 
4.75, 4.84, Diagnostic Codes 6065, 6066.

Right Shoulder:  The veteran's service-connected injury, 
Muscle Group III, right (major) shoulder, residual of 
shrapnel wound, was evaluated as 20 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5303.

At the time of the pendency of the veteran's appeal, 38 
C.F.R. 4.73, Diagnostic Codes 5303 provided that a 40 percent 
evaluation was warranted for severe impairment to the 
intrinsic muscles of the shoulder girdle of the major 
extremity, Muscle Group III.  A 30 percent evaluation was 
provided for moderately severe impairment of the major 
extremity and a 20 percent evaluation was warranted where the 
impairment was moderate.  Slight impairment warranted a 
noncompensable evaluation.  

Pertinent regulations provided that muscle function is based 
on the ability of the muscle to perform its full work and not 
solely on its ability to move a joint.  38 C.F.R. § 4.51 
(1996).  An accurate description of scars allows for 
visualization and evaluation of disability resulting from 
injury.  38 C.F.R. § 4.48 (1996).  The whole track of the 
missile should be envisaged, including any bony or nerve 
involvement.  38 C.F.R. § 4.49 (1996).  When the subjective 
evidence appears as the natural result of a pathological 
condition shown objectively and particularly when consistent 
from first examination, i.e., when obviously not based on 
information given to the claimant by previous examiners or 
relayed to him or her from the claims file, it will be given 
due weight.  38 C.F.R. § 4.53 (1996).

In accordance with the provisions of 38 C.F.R. § 4.54 (1996) 
(muscle groups), disabilities due to residuals of muscle 
injuries will be rated on the basis laid down in §§ 4.55 and 
4.56 and on the type of disability pictures appended to the 
ratings listed.  The type of disability pictures are based on 
the cardinal symptoms of muscle disability (weakness, 
fatigue, pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).

The provisions of 38 C.F.R. § 4.55 (1996) (principles of 
combined ratings) contemplate principles as to a combination 
of ratings of muscle injuries in the same anatomical segment 
or of muscle injuries affecting the movements of a single 
joint, either alone or in combination or limitation of the 
arch of motion that will govern the ratings: (a) Muscle 
injuries in the same anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) pelvic girdle and 
thigh, (4) leg and foot, will not be combined, but instead, 
the rating for the major group will be elevated from moderate 
to moderately severe, or from moderately severe to severe, 
according the severity of the aggregate impairment of 
function of the extremity.  Muscle injury ratings will not be 
combined with peripheral nerve paralysis ratings for the same 
part, unless affecting entirely different functions.  38 
C.F.R. § 4.55(g) (1996).

Moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of high velocity missile 
or of the residuals of debridement or of prolonged infection 
is also considered moderate.  The history of the disability 
should be considered, including service department records or 
other sufficient evidence of hospitalization in service for 
treatment of the wound.  Records in the file of consistent 
complaint on record from the first examination forward of one 
or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, and 
an affect on the particular functions controlled by the 
injured muscles should be noted.  Objective evidence of a 
moderate disability includes entrance and (if present) exit 
scars which are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b).

Similarly, a moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Finally, tests of strength and 
endurance of the muscle groups involved may also give 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c).

Severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or explosive effect of high velocity missile, or shattering 
bone fracture with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.

Objective evidence of a severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile. 
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile. Palpation shows moderate or extensive loss 
of deep fascia or of muscle substance. Soft or flabby muscles 
in wound area. Muscles do not swell and harden normally in 
contraction. Tests of strength or endurance compared with the 
sound side or of coordinated movements show positive evidence 
of severe impairment of function. In electrical tests, 
reaction of degeneration is not present but a diminished 
excitability to faradic current compared with the sound side 
may be present. Visible or measured atrophy may or may not be 
present. Adaptive contraction of opposing group of muscles, 
if present, indicates severity. Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type. Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability. 38 C.F.R. § 4.56(d) (1996).

38 C.F.R. § 4.72 (1996) provides that in rating disability 
from injuries of the musculoskeletal system, attention is to 
be given first to the deeper structures injured; i.e., bones, 
joints, and nerves.

The Board notes that the criteria for evaluation of muscle 
injuries were amended during the pendency of the appellant's 
claim for accrued benefits.  See 62 Fed. Reg. 30,235 (1997) 
(effective on July 3, 1997).  The Board has cited to the 
criteria effective prior to these revisions.  In this regard, 
the Board notes that the statute defines accrued benefits as 
"periodic monetary benefits ... under laws administered by 
[VA] to which an individual was entitled at death ... based 
on evidence in the file at the time of death."  38 U.S.C. § 
5121(a).  The Board finds that a reasonable construction of 
this language dictates that the law extant at the date of 
death controls the appellant's entitlement to accrued 
benefits.  The amended criteria were not effective at the 
time of death nor were the amended criteria intended to have 
retroactive effect.  Prior to July 3, 1997, the revised 
regulations at issue here were not lawfully effective.  Cf. 
Rhodan v. West, 12 Vet. App. 55 (1998).  The Board notes that 
the United States Court of Appeals for the Federal Circuit 
vacated Rhodan in Haywood v. West, No. 99-7056 (Fed Cir. 
October 28, 1999).  While Rhodan is not currently a 
controlling precedent, however, the Board finds the statutory 
analysis persuasive as to whether rating criteria are 
retroactively applicable prior to their effective dates.  
Nothing argued or decided in Haywood facially challenges the 
analysis as to the retroactive applicability of the change in 
the rating criteria.

In the present case, on the most recent VA examination prior 
to the veteran's death, the symptomatology of the veteran's 
injury to Muscle Group III consisted of subjective complaints 
of intermittent pain, which increased with movement, and 
objective findings of healed scars at the upper arm area and 
loss of motion of the right shoulder.  Clearly, the evidence 
does not demonstrate that the veteran has relatively large 
entrance or exit scars, a moderate loss of deep fascia or 
muscle substance (due specifically to his service-connected 
disability), a moderate loss of normal firm resistance of 
muscles compared with his left shoulder, or a marked or 
moderately severe loss of muscle strength.

Clearly, residuals of the veteran's right shoulder injury 
have not been shown to be moderately severe, even when 
functional loss due to pain and weakness is considered.  See 
DeLuca, 8 Vet. App. at 206-7; 38 C.F.R. §§ 4.40, 4.45.  In 
light of the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 20 percent for a wound to the 
right shoulder have not been met. 

Additionally, the medical evidence demonstrates that the 
residual of the shrapnel wound of the right shoulder involves 
a scar.  The applicable provisions in the schedule of ratings 
for the skin provide a 10 percent evaluation for superficial, 
poorly nourished scars, with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The schedule also provides that scars may be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  However, inasmuch as the veteran's 
healed right shoulder scar is not shown to be superficial and 
poorly nourished with repeated ulceration, tender and painful 
on objective demonstration, or resulting in limitation of 
function of the shoulder; a separate rating for the right 
shoulder scar is not warranted.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In regard to the veteran's degenerative arthritis, right 
shoulder joint, the Board notes that the veteran was found to 
have limitation of right shoulder motion during the December 
1995 VA orthopedic examination.  However, inasmuch as the 
veteran was not service connected for degenerative arthritis 
of the right shoulder joint during his lifetime and there is 
no probative medical evidence to show that such was related 
to the veteran's period of service or to any disorder for 
which service connection has been established, the Board 
finds that a separate rating for degenerative arthritis, 
right shoulder joint, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 is not warranted.  See Esteban, 6 Vet. App. 259 
(1994).

Right Clavicle:  The veteran's service-connected ununited 
fracture, right clavicle, residual of shrapnel wound, was 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

A fracture of the clavicle may be rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5203, which provides a 10 percent 
rating if there is malunion.  A 10 percent rating may also be 
granted if there is nonunion without loose movement.  A 20 
percent rating is warranted if there is nonunion with loose 
movement, or if there is dislocation of the clavicle or 
scapula.  Or, alternatively, the disorder may be rated based 
on impairment of function of a contiguous joint.  Under 
Diagnostic 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 
percent rating may be granted if there is limitation of 
motion of the arm to shoulder level.

The most recent medical evidence of record prior to the 
veteran's death, the December 1995 VA examination report, 
reflects that his service-connected ununited fracture, right 
clavicle, residual of shrapnel wound, was manifested by 
subjective complaints of intermittent pain which increased 
with movement and objective findings of a fracture deformity 
of the right clavicle and loss of motion of the right 
shoulder (flexion limited to 140 degrees.)  After reviewing 
the relevant evidence, the Board finds that the disorder had 
not resulted in nonunion with loose movement or dislocation 
of the clavicle.  The Board further finds that the fracture 
deformity of the right clavicle was not productive of 
impairment of function of a contiguous joint of sufficient 
severity to warrant a higher rating.  Limitation of motion of 
the right arm to shoulder level had not been shown.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for service-
connected ununited fracture, right clavicle, residual of 
shrapnel wound, were not met.

Total Rating Based on Individual Unemployability Due to 
Service-Connected Disabilities:  At the time of his death, 
the veteran was service-connected for a left eye disability 
evaluated as 40 percent disabling; a right shoulder disorder 
evaluated as 20 percent disabling; a right clavicle disorder 
evaluated as 10 percent disabling; facial scars evaluated as 
10 percent disabling; and injury to facial muscles, evaluated 
as 10 percent disabling.  A combined rating of 70 percent for 
the service-connected disabilities had been in effect since 
November 1970.  During his lifetime, the veteran claimed that 
these disabilities had worsened in severity to the degree 
that they prevented him from engaging in any form of 
substantially gainful employment.  The record shows that the 
veteran had a 5th grade education, was self-employed as a 
farmer, and last worked in June 1993.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.

The veteran's combined disability evaluation prior to his 
death was 70 percent, including service-connected 
anophthalmos, surgical, left eye, residual of shrapnel wound, 
which was rated at 40 percent, which met the threshold 
requirements for consideration of unemployability benefits 
pursuant to 38 C.F.R. § 4.16(a).  Therefore, the veteran's 
entitlement to a total rating was dependent on whether his 
service-connected disabilities rendered him unable to 
maintain substantially gainful employment.

After reviewing the record, the Board finds that the 
preponderance of the evidence was against the veteran's claim 
of entitlement to a total rating based on unemployability.  
The Board acknowledges that the veteran had been out of work 
since 1993 and that he had contended that this was because of 
his service-connected disabilities.  However, this contention 
is not supported by the probative medical evidence then of 
record.  

As noted above, the Board must look only to the veteran's 
service-connected disabilities to determine whether he is 
entitled to a total rating.  Accordingly, his nonservice-
connected disabilities, including poorly controlled 
hypertension and body weakness, cannot be considered in 
assigning a total rating.  Similarly, although the October 
1995 Medical Certificate from Dr. Pacquing noted that the 
veteran was completely incapacitated and recommended "aid in 
attendance" for the veteran, the post cerebral vascular 
accident with left sided paralysis and malignant hypertension 
noted on this Medical Certificate cannot be considered in 
assigning a total rating.

The Board has reviewed the evidence related to the veteran's 
service-connected disabilities and concludes that these 
disabilities did not lead to his ceasing to work in June 
1993.  Although the veteran has often described 
symptomatology of a very severe nature, medical examination 
has consistently found pathology inadequate to support his 
subjective complaints.  In fact, during the June 1992 and 
December 1995 VA examinations for the veteran's surgical 
anophthalmos, left eye, residual of shrapnel wound, the 
examiner noted that the veteran was uncooperative and 
exaggerated the visual impairment of his right eye.

The Board recognizes that the veteran's service-connected 
disabilities did impact on his overall functioning.  However, 
the medical evidence of record, which the Board finds to be 
more probative than the veteran's contentions and subjective 
complaints, does not show that his service-connected 
disabilities were of such severity as to render him 
unemployable.

The Court has held that the "sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment."  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1996).  The evidence of 
record persuasively indicates that, notwithstanding his 
service-connected disabilities, the veteran was able to 
engage in farming until his non-service-connected post 
cerebral vascular accident with left sided paralysis and 
malignant controlled hypertension caused him to cease 
farming.  There is little or no evidence that his service-
connected disabilities had worsened to the point where such 
disabilities were productive of unemployability.  
Accordingly, the preponderance of the evidence is against a 
total rating based on individual unemployability for the 
purpose of accrued benefits and the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App 59, 54 (1990). 

Special Monthly Compensation Based on the Need for the 
Regular Aid and Attendance of Another Person or on Account of 
Housebound Status:  Special monthly compensation is governed 
by VA statute and regulations.  The statutory provision, 38 
U.S.C.A. § 1114(l), provides that increased compensation is 
payable to a veteran who, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular and attendance.  See also 38 C.F.R. §§ 3.351(c)(3).

Pursuant to the provisions of 38 C.F.R. § 3.352(a), the 
following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself . . . , or to keep himself . . . 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid . . . ; inability of claimant to feed himself . . . 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination . . 
. [Being bedridden] . . . requires that the claimant remain 
in bed . . . . It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made . . . . It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. . . . [Determinations] must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).

Special monthly compensation at the housebound rate is 
payable where a veteran has a service-connected disability 
rated as total, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, or, (2) by reason of such veteran's service-
connected disability or disabilities, is permanently 
housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The evidence of record indicates that, prior to his death, 
the veteran was in need of regular personal assistance in 
carrying out many of the normal functions of everyday self-
care.  The veteran's service-connected disabilities, 
including his left eye, right shoulder, and right clavicle 
disabilities, affected his ability to function to some 
extent.  However, the Board finds that his inability to 
perform the normal functions of everyday self-care was due to 
impairment caused by his post cerebral vascular accident with 
left sided paralysis and malignant hypertension.  These 
disorders are noted on the October 1995 Medical Certificate 
from Dr. Pacquing which recommended "aid in attendance" for 
the veteran.  Additionally, the December 1995 report of VA 
examination included poorly controlled hypertension and body 
weakness as among the multiple causes of the veteran's 
unemployability.  While it is evident that the veteran's 
service-connected disabilities did affect some daily 
activities, they were not shown to be so severe as to prevent 
him from performing the routine functions of everyday self 
care.  Thus, the veteran was not in need of daily assistance 
due to his service-connected disabilities.

The basic preliminary requirement for an award of special 
monthly compensation at the housebound rate is that the 
veteran have a single permanent service-connected disability 
ratable as 100 percent disabling under the schedular 
criteria.  In the instant case, the veteran does not have a 
disability so rated.  Additionally, the Board does not find 
that his service-connected disabilities were of such severity 
as to have confined him to his home or its immediate 
premises.  

Accordingly, following a review of the evidence of record 
with respect to the claims pending at the time of the 
veteran's death, the Board finds that the criteria for 
entitlement to increased evaluations for the left eye, right 
shoulder, and right clavicle disabilities were not met and 
the veteran was not entitled to a total rating based on 
individual unemployability due to service-connected 
disabilities or special monthly compensation based on the 
need for regular aid and attendance of another person or by 
reason of housebound status.  Moreover, the benefit of the 
doubt doctrine is inapplicable where, as here, the 
preponderance of evidence is against the claims.  Gilbert, 
supra.  Accordingly, the Board finds that periodic monetary 
benefits for increased evaluations, a total rating based on 
individual unemployability, or special monthly compensation 
were not due at the time of the veteran's death; thus, the 
appeal for accrued benefits is denied.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.


Cause of Death

Criteria:  Following a review of the evidence, the Board 
finds that the appellant's claim for service connection for 
the cause of the veteran's death is plausible or capable of 
substantiation; thus, it is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a well-grounded claim is 
submitted, VA must assist the claimant in developing facts 
pertinent to the claim.  Id.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).

In this regard, the Board notes that, in her July 1998 VA 
Form 9, Appeal to Board of Veterans' Appeals, the appellant 
suggested review of the veteran's medical records by the 
Veterans Health Administration (VHA).  Pertinent law and 
regulations provide that the Board may obtain a medical 
opinion from the VHA on medical questions involved in the 
consideration of an appeal when, in its judgment, such 
medical expertise is needed for equitable disposition of an 
appeal.  See 38 U.S.C.A. §§ 5107(a), 7109; 38 C.F.R. § 
20.901(a).  The necessity of obtaining an advisory medical 
opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994).  In this case, the Board 
does not find that the medical complexity involved warrants 
referral of the case for an advisory medical opinion.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singularly, or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects in general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain disabilities, including 
cerebrovascular and cardiovascular disease, if manifested to 
a compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis:  A clear preponderance of the evidence of record is 
against the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.  The 
Certificate of Death shows that the veteran died in January 
1997 at the age of 74 due to cardio-respiratory arrest as the 
immediate cause of death.  Antecedent causes of death were 
cerebro-vascular accident and left capsulo-ganglionic bleed.  
The certificate of death notes that the veteran's 
hypertension was an antecedent cause of death.  However, 
these conditions were not present during service as reflected 
by the service medical records.  There are also no early post 
service medical records reflecting the presence of any 
disability of service origin to include cerebrovascular or 
cardiovascular disease.

The Board notes that the Certificate of Death further 
indicates that the veteran was bedridden and housebound 
secondary to degenerative arthritis and ununited fracture of 
the right clavicle (for which service connection has been 
established) as another significant condition which 
contributed to his death.  Additionally, an October 1997 
statement from Dr. Manogan includes the physician's opinion 
that the veteran's right eye iritis was "sympathetic 
ophthalmitis responding from the inucleated (sic) left eye" 
(for which service connection was in effect) and that the 
veteran's eventual total blindness resulted in him becoming 
bed ridden and caused rapid degeneration of the central 
nervous system, which caused the veteran's death by cardio-
respiratory arrest.  

However, Dr. Manogan did not submit copies of any actual 
records of his purported treatment of the veteran.  Moreover, 
review of the hospitalization records prior to the veteran's 
death reflects no mention of the veteran's eye impairments, 
left or right, or his ununited fracture of the right 
clavicle.

While the Certificate of Death notes a service-connected 
disorder (ununited fracture of the right clavicle) as another 
significant condition which contributed to the veteran's 
death and Dr. Manogan has stated that the veteran's service-
connected inucleated left eye resulted in the veteran's right 
eye impairment and eventual total blindness, which affected 
the nervous function of the heart and caused cardio-
respiratory arrest; these statements are unsupported by any 
clinical evidence on file.  The clinical evidence on file 
does not demonstrate any causal connection between the 
veteran's service-connected ununited fracture of the right 
clavicle (or any other service-connected disorder) and the 
veteran's decline in health.  Moreover, the Certificate of 
Death shows that the veteran died at home without the benefit 
of any contemporaneous treatment preceding death and the 
doctor who certified the cause of death on the certificate 
indicated that she had not attended the deceased.  There is 
no competent clinical evidence on file which provides any 
clear causal connection between the veteran's service-
connected residuals of shrapnel wounds and his death in 
January 1997.

In this regard, the Board points out that the weight of a 
medical opinion is diminished where that opinion is based on 
an inaccurate factual premise, an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  With respect to the above, the Board finds the 
medical evidence which suggests a relationship between the 
cause of the veteran's death and his service-connected eye 
disability or his service-connected right clavicle disability 
are, in the absence of any clinical data or rationale, of 
little, if any, probative value.

At the time of his death, the veteran was service-connected 
for surgical anophthalmos, left eye, residual of shrapnel 
wound, evaluated as 40 percent disabling effective from 
November 1970 until his death.  He was also service-connected 
for injury to Muscle Group III, right shoulder, residual of 
shrapnel wound, evaluated as 20 percent disabling; ununited 
fracture, right clavicle, residual of shrapnel wound, 
evaluated as 10 percent disabling; facial scars, residual of 
shrapnel wound, evaluated as 10 percent disabling; and injury 
to facial muscles, residual of shrapnel wound, evaluated as 
10 percent disabling.  These ratings had been in effect for 
many years.  The veteran sought increased evaluations for 
these disorders during his lifetime but the clinical evidence 
on file did not support increased ratings.  Residuals of 
these injuries as manifested in the veteran are shown to have 
been static and resulting in rather fixed impairment.  No 
competent clinical evidence provides any reasonable 
explanation of how any of these disorders caused or 
substantially and materially contributed to cause the 
veteran's death.

Basic Eligibility for Death Pension Benefits

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim of 
entitlement to death pension benefits need not be addressed.  
The concept of well grounded applies to the character of the 
evidence presented by a claimant.  For purposes of this 
decision, as there is no dispute as to the evidence, but only 
to the law and its meaning, the concept of well grounded is 
not found to be applicable.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 1991); 38 C.F.R. §§ 3.1, 
3.6 (1999).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. §§ 
3.8, 3.9.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the service department, the United 
States Army, specifically determined in May 1949 that the 
veteran had service as a recognized guerrilla from November 
1944 to April 1946.  There is no evidence of record showing 
any re-characterization of the veteran's status by the 
service department since that time.

The Board finds that the service department's determination 
that the veteran had recognized guerrilla service which ended 
in April 1946 is binding on VA.  38 C.F.R. § 3.203; see Duro, 
2 Vet. App. at 532.  As noted above, the provisions of 38 
U.S.C.A. § 107(a) render the survivors of those who served as 
members of the organized military forces of the Government of 
the Commonwealth of the Philippines prior to July 1, 1946, 
such as the appellant's deceased husband, ineligible for 
nonservice-connected death pension benefits.  Therefore, the 
appellant's claim for entitlement to VA death pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to increased evaluations for left eye, right 
shoulder, and right clavicle disabilities for accrued 
benefits purposes is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities and 
special monthly compensation based on the need for the 
regular aid and attendance of another person or on account of 
housebound status, for the purpose of accrued benefits, is 
denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

